Exhibit 10.27
AMENDMENT NO. 2 TO CREDIT AGREEMENT AND WAIVER
This Amendment No. 2 to Credit Agreement and Waiver (this “Amendment”) is
entered into as of February 20, 2009 between and among Furniture Brands
International, Inc., a Delaware corporation (“Furniture Brands”), Broyhill
Furniture Industries, Inc., a North Carolina corporation (“Broyhill”), HDM
Furniture Industries, Inc., a Delaware corporation (“HDM”), Lane Furniture
Industries, Inc., a Mississippi corporation (“Lane”), Thomasville Furniture
Industries, Inc., a Delaware corporation (“Thomasville”, and, together with
Furniture Brands, HDM, Broyhill and Lane, each a “Borrower,” and, collectively,
the “Borrowers”), the other Loan Parties, JPMorgan Chase Bank, N.A.,
individually and as Administrative Agent (the “Administrative Agent”) and the
other financial institutions party hereto.
RECITALS
A. The Borrowers, the other Loan Parties, the Lenders and the Administrative
Agent are party to that certain Credit Agreement dated as of August 9, 2007, as
amended (the “Credit Agreement”). Unless otherwise specified herein, capitalized
terms used in this Amendment shall have the meanings ascribed to them by the
Credit Agreement.
B. The Borrowers, the other Loan Parties and the Administrative Agent are party
to that certain Security Agreement dated as of August 9, 2007, as amended (the
“Security Agreement”).
C. The Borrowers, the other Loan Parties, the Administrative Agent and the
undersigned Lenders wish to amend the Credit Agreement and waive certain
provisions thereof and of the Security Agreement on the terms and conditions set
forth below.
Now, therefore, in consideration of the mutual execution hereof and other good
and valuable consideration, the parties hereto agree as follows:
1. Amendments to Credit Agreement. The Credit Agreement is hereby amended as
follows:
(a) Section 4.02(c) of the Credit Agreement is hereby deleted and replaced with
the following:
(c) after giving effect to any Borrowing or the issuance of any Letter of
Credit, Availability (determined by reference to the most recently delivered
Borrowing Base Certificate) is not less than (x) the Trigger Amount at all times
that the Borrowers are making weekly financial deliveries pursuant to
Section 5.01(o) (unless the Borrowers have demonstrated in advance to the
Administrative Agent compliance with all requirements related to the Trigger
Amount) or (y) the Changeover Amount at all other times (unless the Borrowers
have demonstrated in advance to the Administrative Agent compliance with all
requirements related to the Changeover Amount).

 

 



--------------------------------------------------------------------------------



 



(b) Section 5.01 of the Credit Agreement is hereby amended by deleting the word
“and” at the conclusion of clause (m), deleting clause (n) and inserting in its
place the following:
(n) within 30 days after the end of each fiscal month (other than a fiscal month
ending as of the end of a fiscal quarter of the Company), the Company’s
consolidated balance sheet and related statements of operations and cash flows
as of the end of and for such fiscal month and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects (to the best knowledge of
such Financial Officer) the financial condition and results of operations of the
Company and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes;
(o) not later than 12:00 noon New York time on the Friday immediately following
the end of the second fiscal week of every fiscal month commencing on and
including March 13, 2009 (or, to the extent that (x) the Borrowers are at the
applicable time subject to the requirements of the Changeover Amount or (y) the
Borrowers shall have voluntarily elected to commence reporting on a weekly basis
for purposes of this clause (n), not later than 12:00 noon New York time on the
Friday immediately following the end of each fiscal week), accounts receivable
roll-forwards and inventory gross balances for the two fiscal week period (or,
to the extent that (x) the Borrowers are at the applicable time subject to the
requirements of the Changeover Amount or (y) the Borrowers shall have
voluntarily elected to commence reporting on a weekly basis for purposes of this
clause (n), the one fiscal week period) preceding such date, all calculated on a
consolidated basis and delivered in a format similar to the accounts receivable
and inventory reporting in a Borrowing Base Certificate; and
(p) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Company or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.

 

2



--------------------------------------------------------------------------------



 



(d) Section 5.11 of the Credit Agreement is hereby deleted and replaced with the
following:
SECTION 5.11 Appraisals. At any time that the Administrative Agent requests, the
Company and the Subsidiaries will provide the Administrative Agent with
appraisals or updates thereof of their Inventory from an appraiser selected and
engaged by the Administrative Agent following consultation with the Company, and
prepared on a basis reasonably satisfactory to the Administrative Agent, such
appraisals and updates to include, without limitation, information required by
applicable law and regulations; provided, however, that if no Event of Default
has occurred and is continuing, only two such appraisals per calendar year shall
be at the expense of the Loan Parties.
(e) Section 6.12 of the Credit Agreement is hereby deleted and replaced with the
following:
SECTION 6.12 Financial Covenant. The Borrowers will not permit the Fixed Charge
Coverage Ratio, determined for any period of twelve consecutive months ending on
the last day of any such period, to be less than 1.10 to 1.00; provided,
however, that the foregoing covenant shall be applicable only during the
Covenant Period. “Covenant Period” means, relative to each day on which
Availability is less than the Trigger Amount (as defined below), the period
commencing on and including the last day of the most recent twelve month period
for which financial statements have been delivered pursuant to Section 5.01 (a),
(b), (c) or (n) and ending on the first day thereafter on which Availability has
exceeded the Trigger Amount for 90 consecutive days. Determinations under this
covenant shall be made on a trailing twelve month basis. “Trigger Amount” means
an amount equal to the greater of (a) $62,500,000 and (b) 12.5% of the total
Commitments.
2. Waiver. The Administrative Agent and the undersigned Lenders hereby waive
(a) any breach of Section 4.10 of the Security Agreement arising solely out of
Furniture Brands Retail Operations, Inc. having changed its name to Furniture
Brands Resource Company, Inc. without satisfying the notice and acknowledgement
requirements of Section 4.10 of the Security Agreement, (b) any Default or Event
of Default under the Credit Agreement or any other Loan Document relating solely
to such breach, and (c) any Default or Event of Default under the Credit
Agreement arising out of a breach of the representation and warranty set forth
in the second sentence of Section 3.10 thereof which (i) arises out of the
making or deemed making of such representation and warranty on or after the date
hereof and prior to the later of (x) February 28, 2010 and (y) the earlier of
(A) January 1, 2011 and (B) the date upon which the “Transition Funding Rule”,
as implemented pursuant to the Worker, Retiree, and Employer Recovery Act of
2008 (H.R. 7327), shall no longer be in effect with respect to the Borrower’s
Plans.

 

3



--------------------------------------------------------------------------------



 



3. Representations and Warranties of the Loan Parties. Each of the Loan Parties
represents and warrants that:
(a) The execution, delivery and performance by the Loan Parties of this
Amendment have been duly authorized by all necessary corporate action and that
this Amendment is a legal, valid and binding obligation of the Loan Parties
enforceable against the Loan Parties in accordance with its terms, except as the
enforcement thereof may be subject to the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar law affecting creditors’
rights generally;
(b) After giving effect to this Amendment, each of the representations and
warranties contained in the Credit Agreement (treating this Amendment and the
Credit Agreement as amended hereby as “Loan Documents” for purposes thereof) is
true and correct in all material respects on and as of the date hereof as if
made on the date hereof (except that any representation or warranty that relates
to a specific date shall be true and correct in all material respects as of such
date);
(c) The Borrower’s Plans are eligible for relief under the Transition Funding
Rule referred to above; and
(d) After giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing.
4. Effective Date. This Amendment shall become effective as of the date first
set forth above upon the execution and delivery hereof by the Loan Parties, the
Required Lenders, and the Administrative Agent (without respect to whether it
has been executed and delivered by all the Lenders).
5. Reaffirmation. Each of the undersigned Loan Guarantors hereby unconditionally
consents to the terms of this Amendment and fully ratifies and affirms its
respective obligations under Article X of the Credit Agreement, taking into
account this Amendment.
6. Reference to and Effect Upon the Credit Agreement and the Security Agreement
(a) Except as specifically amended above, the Credit Agreement, the Security
Agreement and the other Loan Documents shall remain in full force and effect and
are hereby ratified and confirmed.
(b) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
any Lender under the Credit Agreement, the Security Agreement or any other Loan
Document, nor constitute a waiver of any provision of the Credit Agreement, the
Security Agreement or any other Loan Document, except as specifically set forth
herein. Upon the effectiveness of this Amendment, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of
similar import shall mean and be a reference to the Credit Agreement as amended
hereby.

 

4



--------------------------------------------------------------------------------



 



7. Costs and Expenses. The Borrowers hereby affirm their obligations under
Section 9.03 of the Credit Agreement to reimburse the Administrative Agent for
all reasonable out-of-pocket costs and expenses incurred by the Administrative
Agent in connection with the preparation, execution and delivery of this
Amendment, including but not limited to the reasonable fees, charges and
disbursements of attorneys for the Administrative Agent with respect thereto.
8. Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of Illinois.
9. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purposes.
10. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed shall be deemed an original but all such
counterparts shall constitute one and the same instrument.
[signature pages follow]

 

5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first above written.

            LOAN PARTIES:

FURNITURE BRANDS INTERNATIONAL, INC.
BROYHILL FURNITURE INDUSTRIES, INC.
LANE FURNITURE INDUSTRIES, INC.
THOMASVILLE FURNITURE INDUSTRIES, INC.
ACTION TRANSPORT, INC.
BROYHILL TRANSPORT, INC.
BROYHILL RETAIL, INC.
BROYHILL HOME FURNISHINGS, INC.
THOMASVILLE RETAIL, INC.
HDM RETAIL, INC.
FAYETTE ENTERPRISES, INC.
HDM FURNITURE INDUSTRIES, INC.
HDM TRANSPORT, INC.
LANEVENTURE, INC.
MAITLAND-SMITH FURNITURE INDUSTRIES, INC.
MAITLAND-SMITH HOME FURNISHINGS, INC.
THE LANE COMPANY, INCORPORATED
LANE HOME FURNISHINGS RETAIL, INC.
THOMASVILLE HOME FURNISHINGS, INC.
FURNITURE BRANDS RESOURCE COMPANY, INC.

    By:   /s/ Steven G. Rolls         Name:   Steven G. Rolls        Title:  
Senior Vice President and Chief Financial Officer of Furniture Brands and
Assistant Financial Officer of each other Loan Party on behalf of each of the
above Loan Parties   

 

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A., individually
and as Administrative Agent
      By:   /s/ Mac Banas         Name:   Mac Banas        Title:   Vice
President   

 

 



--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A.
      By:   /s/ Marina Kruglik         Name:   Marina Kruglik        Title:  
AVP, Client Manager   

 

 



--------------------------------------------------------------------------------



 



         

            WACHOVIA CAPITAL FINANCE CORPORATION (CENTRAL)
      By:   /s/ Dan Laven         Name:   Dan Laven        Title:   Vice
President   

 

 



--------------------------------------------------------------------------------



 



         

            WELLS FARGO FOOTHILL, LLC
      By:   /s/ Matt Harbour         Name:   Matt Harbour        Title:   Vice
President   

 

 



--------------------------------------------------------------------------------



 



            THE CIT GROUP/ COMMERCIAL SERVICES, INC.
      By:   /s/ Dan Upchurch         Name:   Dan Upchurch        Title:   Vice
President   

 

 



--------------------------------------------------------------------------------



 



         

            FIFTH THIRD BANK, A MICHIGAN BANKING CORPORATION
      By:   /s/ Robert M. Sandler         Name:   Robert M. Sandler       
Title:   Vice President   

 

 



--------------------------------------------------------------------------------



 



         

            UPS CAPITAL CORPORATION
      By:   /s/ John Holloway         Name:   John Holloway        Title:  
Director, Portfolio Manager     

 

 